       Case 1:08-cr-01026-VEC Document 98 Filed 04/01/21 Page 1 of 2
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 4/1/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    :       08-CR-1026 (VEC)
                                                              :
 RONDELLE TRINIDAD,                                           :            ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a VOSR hearing is scheduled for April 6, 2021, at 2:00 p.m. in Courtroom

443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY;

        IT IS HEREBY ORDERED that the public may dial-in to the proceeding using (888)

363-4749 // Access code: 3121171# // Security code: 1026#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.

                                                           _________________________________
                                                                ________________________ _______
Date: April 1, 2021                                              VALERIE CAPRONII
      New York, NY                                            United States District Judge
         Case 1:08-cr-01026-VEC Document 98 Filed 04/01/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              2 of 2
